


Exhibit 10.20
LENNAR CORPORATION
2014 TARGET BONUS OPPORTUNITY
CHIEF EXECUTIVE OFFICER
NAME
TARGET AWARD OPPORTUNITY [1]
Stuart Miller
1.25% of Lennar Corporation Pretax Income [2]

[1] The 2014 Target Bonus Opportunity program, under the 2012 Incentive
Compensation Plan, is intended to encourage superior performance and achievement
of the Company’s strategic business objectives. The bonus (if any) awarded under
this plan may be adjusted downward at the sole discretion of the Compensation
Committee of the Board of Directors, based on its assessment of the quantitative
and qualitative performance of the CEO. Factors that may cause an adjustment
include, but are not limited to, a comparison of the Company’s actual results
(sales, closings, starts, etc) to budget, inventory management, corporate
governance, customer satisfaction, and peer/competitor comparisons.
[2] Per our 2012 Incentive Compensation Plan (the “Plan”), Pretax income shall
take into account and adjust for goodwill charges, losses or expenses on early
retirement of debt, and impairment charges, in accordance with the Plan. Pretax
Income is calculated as Net Earnings attributable to Lennar plus/minus income
tax expense/benefit.
PAYMENTS
•
The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.



•
100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

Your participation in this 2014 Target Bonus Opportunity program shall not
constitute a contract of employment or for wages between you and the Company or
otherwise entitle you to remain in the employ of the Company. The Target Bonus
Opportunity will be adjusted annually to be in alignment with Company goals.
I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.
The Company and associate acknowledge and agree that bonuses are not automatic,
but are awarded for excellent individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding.
/S/    STUART A. MILLER        
 
/S/    STEVEN L. GERARD  
1/15/2014
 
1/15/2014
Stuart Miller
Chief Executive Officer
Lennar Corporation
 
Steven Gerard
Chairman, Compensation Committee
Lennar Corporation





--------------------------------------------------------------------------------




LENNAR CORPORATION
2014 TARGET BONUS OPPORTUNITY
PRESIDENT
NAME
TARGET AWARD OPPORTUNITY [1]
Rick Beckwitt
1.15% of Lennar Corporation Pretax Income [2]

[1] The 2014 Target Bonus Opportunity program, under the 2012 Incentive
Compensation Plan, is intended to encourage superior performance and achievement
of the Company’s strategic business objectives. The bonus (if any) awarded under
this plan may be adjusted downward at the sole discretion of the Compensation
Committee of the Board of Directors, based on its assessment of the quantitative
and qualitative performance of the Associate. Factors that may cause an
adjustment include, but are not limited to, a comparison of the Company’s actual
results (sales, closings, starts, etc) to budget, inventory management,
corporate governance, customer satisfaction, and peer/competitor comparisons.
[2] Per our 2012 Incentive Compensation Plan (the “Plan”), Pretax income shall
take into account and adjust for goodwill charges, losses or expenses on early
retirement of debt, and impairment charges, in accordance with the Plan. Pretax
Income is calculated as Net Earnings attributable to Lennar plus/minus income
tax expense/benefit.
PAYMENTS
•
The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.

•
100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

Your participation in this 2014 Target Bonus Opportunity program shall not
constitute a contract of employment or for wages between you and the Company or
otherwise entitle you to remain in the employ of the Company. The Target Bonus
Opportunity will be adjusted annually to be in alignment with Company goals.
I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.
The Company and associate acknowledge and agree that bonuses are not automatic,
but are awarded for excellent individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding.
/S/    RICK BECKWITT
 
/S/    STUART A. MILLER        
1/15/2014
 
 
Rick Beckwitt
President
Lennar Corporation
 
Stuart Miller
Chief Executive Officer
Lennar Corporation





--------------------------------------------------------------------------------




LENNAR CORPORATION
2014 TARGET BONUS OPPORTUNITY
CHIEF OPERATING OFFICER
NAME
TARGET AWARD OPPORTUNITY [1]
Jon Jaffe
1.15% of Lennar Corporation Pretax Income [2]

[1] The 2014 Target Bonus Opportunity program, under the 2012 Incentive
Compensation Plan, is intended to encourage superior performance and achievement
of the Company’s strategic business objectives. The bonus (if any) awarded under
this plan may be adjusted downward at the sole discretion of the Compensation
Committee of the Board of Directors, based on its assessment of the quantitative
and qualitative performance of the Associate. Factors that may cause an
adjustment include, but are not limited to, a comparison of the Company’s actual
results (sales, closings, starts, etc) to budget, inventory management,
corporate governance, customer satisfaction, and peer/competitor comparisons.
[2] Per our 2012 Incentive Compensation Plan (the “Plan”), Pretax income shall
take into account and adjust for goodwill charges, losses or expenses on early
retirement of debt, and impairment charges, in accordance with the Plan. Pretax
Income is calculated as Net Earnings attributable to Lennar plus/minus income
tax expense/benefit.
PAYMENTS
•
The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.

•
100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

Your participation in this 2014 Target Bonus Opportunity program shall not
constitute a contract of employment or for wages between you and the Company or
otherwise entitle you to remain in the employ of the Company. The Target Bonus
Opportunity will be adjusted annually to be in alignment with Company goals.
I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.
The Company and associate acknowledge and agree that bonuses are not automatic,
but are awarded for excellent individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding.
/S/    JON JAFFE
 
/S/    STUART A. MILLER        
1/15/2014
 
 
Jon Jaffe
Chief Operating Officer
Lennar Corporation
 
Stuart Miller
Chief Executive Officer
Lennar Corporation





--------------------------------------------------------------------------------




LENNAR CORPORATION
2014 TARGET BONUS OPPORTUNITY
SR. CORPORATE MANAGEMENTASSOCIATES
NAME
DEPARTMENT
TARGET AWARD OPPORTUNITY [1]
Bruce Gross
Executive
100% of base salary
(Adjusted pro-rata between Pretax Income achievement of 0% to 150% of Business
Plan)2
+ 1.00% of LFS Pretax Income

The following are measured to determine % of target paid out:
 
PERCENT
PERFORMANCE LEVELS/
PERFORMANCE CRITERIA
OF
TARGET BONUS OPPORTUNITY
(see definitions section for more detail)
TARGET AWARD
THRESHOLD
% OF TARGET
Individual Performance — Based on annual Performance Appraisal review determined
at the end of the fiscal year by current supervisor.
60%
Good
20%
Very Good
40%
Excellent
60%
Corporate Governance, Company Policy and Procedure Adherence, and Internal Audit
Evaluation — As determined by the Corporate Governance Committee
40%
Good
10%
Very Good
25%
Excellent
40%
Total
100%
 
ADDITIONAL BONUS POTENTIAL
 
 
LFS Pretax Income
1.00%
1.00% of LFS Pretax Income

[1] The 2014 Target Bonus Opportunity is intended to encourage superior
performance and achievement of the Company’s strategic business objectives. The
bonus (if any) awarded under this plan may be adjusted downward at the sole
discretion of the Compensation Committee of the Board of Directors, based on its
assessment of the quantitative and qualitative performance of the Associate.
Factors that may cause an adjustment include, but are not limited to, a
comparison of the associate’s performance to others in the program, economic or
market considerations, etc.
[2] % of Target earned will be adjusted pro-rata from 0% up to 150% of Target
(i.e. 50% Business Plan Achievement would result in 50% of Target Earned, 150%
Business Plan Achievement would result in 150% of Target Earned, etc.). Per our
2012 Incentive Compensation Plan (the “Plan”), Pretax income shall take into
account and adjust for goodwill charges, losses or expenses on early retirement
of debt, and impairment charges, in accordance with the Plan. Pretax Income is
calculated as Net Earnings attributable to Lennar plus/minus income tax
expense/benefit.
PAYMENTS
•
The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.

•
100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

Your participation in this 2014 Target Bonus Opportunity shall not constitute a
contract of employment or for wages between you and the Company or otherwise
entitle you to remain in the employ of the Company. The Target Bonus Opportunity
will be adjusted annually to be in alignment with Company goals.
I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.
The Company and associate acknowledge and agree that bonuses are not automatic,
but are awarded for excellent individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding.




--------------------------------------------------------------------------------




/S/    BRUCE GROSS
 
/S/    STUART A. MILLER        
1/15/2014
 
 
Bruce Gross
Chief Financial Officer
Lennar Corporation
 
Stuart Miller
Chief Executive Officer
Lennar Corporation





--------------------------------------------------------------------------------




LENNAR CORPORATION
2014 TARGET BONUS OPPORTUNITY
SR. CORPORATE MANAGEMENTASSOCIATES
NAME
DEPARTMENT
TARGET AWARD OPPORTUNITY [1]
Mark Sustana
Legal
100% of base salary
(Adjusted pro-rata between Pretax Income achievement of 0% to 150% of Business
Plan)2

The following are measured to determine % of target paid out:
 
PERCENT
PERFORMANCE LEVELS/
PERFORMANCE CRITERIA
OF
TARGET BONUS OPPORTUNITY
(see definitions section for more detail)
TARGET AWARD
THRESHOLD
% OF TARGET
Individual Performance — Based on annual Performance Appraisal review determined
at the end of the fiscal year by current supervisor.
60%
Good
20%
Very Good
40%
Excellent
60%
Corporate Governance, Company Policy and Procedure Adherence, and Internal Audit
Evaluation — As determined by the Corporate Governance Committee
40%
Good
10%
Very Good
25%
Excellent
40%
TOTAL [1]
100%
 

[1] The 2014 Target Bonus Opportunity is intended to encourage superior
performance and achievement of the Company’s strategic business objectives. The
bonus (if any) awarded under this plan may be adjusted downward at the sole
discretion of the Compensation Committee of the Board of Directors, based on its
assessment of the quantitative and qualitative performance of the associate.
Factors that may cause an adjustment include, but are not limited to, a
comparison of the associate’s performance to others in the program, economic or
market considerations, etc.
[2] % of Target earned will be adjusted pro-rata from 0% up to 150% of Target
(i.e. 50% Business Plan Achievement would result in 50% of Target Earned, 150%
Business Plan Achievement would result in 150% of Target Earned, etc.). Per our
2012 Incentive Compensation Plan (the “Plan”), Pretax income shall take into
account and adjust for goodwill charges, losses or expenses on early retirement
of debt, and impairment charges, in accordance with the Plan. Pretax Income is
calculated as Net Earnings attributable to Lennar plus/minus income tax
expense/benefit.
PAYMENTS
•
The payment of any bonus shall be made no later than April 15th of the year
following the fiscal year to which the bonus calculation applies, or if such day
is not a business day, the next business day.

•
100% of the bonus payment is contingent on the recipient being employed with the
Company on the applicable payment date. No bonus will be earned or paid unless
the participant remains employed in good standing through such date.

Your participation in this 2014 Target Bonus Opportunity shall not constitute a
contract of employment or for wages between you and the Company or otherwise
entitle you to remain in the employ of the Company. The Target Bonus Opportunity
will be adjusted annually to be in alignment with Company goals.
I also understand and agree that for twelve (12) months following termination of
my employment with Lennar, I will not, directly or indirectly, employ or offer
employment to any Lennar Associate or solicit, recruit, influence or encourage
any Lennar Associate to terminate his or her employment with Lennar. Lennar
Associate shall mean any person who is, or who during the three (3) month period
prior to such time had been, an employee of Lennar.
The Company and associate acknowledge and agree that bonuses are not automatic,
but are awarded for excellent individual performance, not just excellent market
conditions. Therefore, the Compensation Committee of the Board of Directors may
reduce any bonus amount at its sole discretion under any circumstance, and all
such decisions will be final and binding.
/S/    MARK SUSTANA
 
/S/    STUART A. MILLER        
 
/S/    BRUCE GROSS
1/15/2014
 
 
 
 
Mark Sustana
General Counsel
Lennar Corporation
 
Stuart Miller
Chief Executive Officer
Lennar Corporation
 


Bruce Gross
Vice President & Chief Financial Officer
Lennar Corporation





